Citation Nr: 1402961	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  The Virtual VA file contains a November 2013 brief from the Veteran's representative, a copy of which has been physically added to the record, but does not contain any other evidence or correspondence pertinent to the matters at hand.  
  

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of right ear hearing loss as defined by VA regulations. 

2.  Left ear hearing loss is not shown to be causally or etiologically related to any in-service disease, injury, or incident, to include acoustic trauma, and did not manifest within one year of the Veteran's discharge from service.

3.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the Veteran's claim for tinnitus, as the Board's decision to grant service connection for such disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 


Regarding the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that, in his June 2010 substantive appeal, the Veteran reported receiving a hearing aid for his left ear from Miracle Ear, but did not indicate that any testing, evaluation, or consultation was involved in such process.  Moreover, the acquisition of a hearing aid speaks only to the current severity of the Veteran's left ear hearing loss, rather than the etiology.  In the instant case, there is no question that the Veteran has a current diagnosis of left ear hearing loss.  Therefore, the Board finds that a remand to obtain such records is not necessary as they are not relevant to the instant claim.

In addition, the Veteran was afforded a VA examination July 2012, and the Board finds that this examination is adequate to decide the issue on appeal.  In this regard, the VA examiner noted review of the record, to include the Veteran's STRs, and the examination included appropriate audiometric testing and a speech discrimination assessment.  The opinion rendered during this examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that, as a result of acoustic trauma during service coincident with his duties as a radio operator and training that resulted in his attaining the level of an expert rifleman, he developed hearing loss and tinnitus.  The Veteran's DD Form 214 notes that the Veteran's Military Occupational Specialty was that of a radio operator and also reflects documentation that he achieved expert rifleman status.  As this evidence suggests acoustic trauma (a fact which has conceded by the RO), the analysis below will be based on the assumption that the Veteran sustained acoustic trauma during service.  This fact notwithstanding, a grant of service connection still requires sufficient evidence that the Veteran has current bilateral hearing loss and/or tinnitus that is etiologically related to the presumed in-service acoustic trauma, or is otherwise etiologically related to service.  

The STRs include an audiometric examination conducted in conjunction with the November 1968 entrance examination that revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-10
NR
0
LEFT
10
0
5
NR
20

A medical history collected at entrance showed the Veteran reporting occasional earaches, frequent bouts of the common cold, and transient hearing loss.  A May 1969 STR reflects that the Veteran passed out the previous week, was hospitalized for three days, and treated for a combination of mild upper respiratory infection, "Army jitters," and hyperventilation. 

An audiometric examination conducted in conjunction with the January 1971 separation examination revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

Following separation from service, the Veteran filed a claim for service connection in July 1971 that did not refer to hearing loss and tinnitus, and he did not file claims for service connection for these disabilities, or reference them otherwise, until February 2009.  

A July 2009 Hearing Loss and/or Tinnitus Questionnaire reflected pre-service employment in a wheel weight factory; a job with a conservation commission in which he was stationed in a fire tower; and a position as an assistant manager for a lumbar company.  He noted post-service employment as a railroad brakeman; a maintenance supervisor for apartment and shopping centers; a siding and room addition installer; and a service technician for food and beverage plants.  Recreational noise exposure before, during, and after service was described as acoustic guitar playing and gospel music singing in nursing homes.  

As noted, the Veteran was afforded a VA examination in July 2012 that was documented to have included a review of the claims file.  The audiometric examination revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
25
25
LEFT
25
40
30
35
60

Speech discrimination testing revealed speech recognition ability of 94 percent in the right ear and of 76 percent in the left ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that it was not at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was the result of an event in military service.  The rationale for the opinion provided included the fact that the STRs revealed normal audiometric findings at separation with no evidence of threshold shifts [demonstrating any worsening in hearing during service].  The examiner emphasized that the Veteran's hearing loss did not occur in the Army, and that the Veteran's employment as a civilian in household construction and maintenance was a likely cause of his hearing loss.  

With respect to tinnitus, the examiner noted that the Veteran reported that he suffered from recurrent tinnitus as a result of an accident while running in the heat during basic training in which he lost consciousness and fell, striking his forehead on a hard surface.  He told the examiner that, two to three days after the accident, he noticed the ringing in his ears but did not report it.  The examiner indicated that it was less likely than not (less than a 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  In the rationale for this opinion, it was stated that "since hearing loss did not occur in the Army," the Veteran's reported onset of tinnitus related to a fall and striking his head was a "plausible etiology" for this condition. 

As indicated previously, the Board finds that the July 2012 VA examiner noted review of the record, to include the Veteran's STRs, and the examination included appropriate audiometric testing and a speech discrimination assessment.  Additionally, the opinions rendered during this examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the July 2012 VA examiner's opinions.  

As an initial matter, with respect to the Veteran's claim for service connection for right ear hearing loss, the Board finds that he does not have a current diagnosis of such as defined by VA regulations.  Specifically, during, and prior to, the appeal period, the auditory thresholds for the Veteran's right ear are not 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, are 26 decibels or greater for at least three of the aforementioned frequencies, and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the required expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert, supra.  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder.  

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the instant case, as the Veteran does not have a current diagnosis of right ear hearing loss as defined by VA regulations during, or prior to, the appellate period, the Board finds that service connection for such disorder is not warranted. 

As relevant to the Veteran's left ear hearing loss, the negative STRs (to include there no being evidence therein of worsening hearing with comparison of the hearing thresholds recorded at service separation to those at service entrance) and the opinion by the VA audiologist who conducted the July 2012 VA examination, which has not been contradicted by any independent medical evidence of record, represent highly persuasive evidence weighing against the Veteran's claim for service connection for such disorder.  Also weighing against this claim is the fact that in his initial application for service connection filed in July 1971, the Veteran made no reference to hearing loss.  This silence by the Veteran as to hearing loss-when otherwise speaking affirmatively-constitutes negative evidence as to the claim for service connection for this disability.  Moreover, the lack of evidence of left ear hearing loss at the time of his separation from military service coupled with the lack of a report of hearing loss at the time of his July 1971 claim for service connection, weighs against presumptive service connection for left ear hearing loss.  In this regard, the record fails to show that the Veteran manifested left ear hearing loss to a degree of 10 percent within the one year following his active duty service discharge in April 1971.  Furthermore, he has not alleged a continuity of left ear hearing loss symptomatology since service.  As such, presumptive service connection, to include based on continuity of symptomatology, is not warranted for right and left knee disorders.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

With respect to the Veteran's contentions that his left ear hearing loss is related to his in-service noise exposure, while he is competent to describe his in-service noise exposure and his difficulty hearing, he is not competent to provide evidence as to the more complex medical question as to the etiology of such hearing loss; in particular, whether there is a nexus between any hearing loss currently shown and presumed in-service acoustic trauma.  See Woehlaert, supra.  Specifically, the question of the etiology of a condition such as hearing loss is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking hearing loss to in-service acoustic trauma is nonprobative evidence.  

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to the claim, and the claim for service connection for bilateral hearing loss must therefore be denied.  38 U.S.C.A. § 5107.

With respect to tinnitus, as previously indicated, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.  Thus, the Veteran's assertion to the examiner at the time of the July 2012 VA examination  that he had noticed that his tinnitus began when he struck his head on a hard surface following a fall during service represents competent evidence.  As indicated previously, the Veteran's STRs reflect a report of passing out, the Veteran has reported the presence of tinnitus since such in-service fall, and the audiologist who conducted the July 2012 examination found that it was "plausible" that the Veteran's tinnitus was the result of this reported in-service accident.  Therefore, the Board resolves all doubt in his favor and finds that the Veteran's tinnitus is etiologically related to his military service.  Therefore, service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


